Citation Nr: 0925583	
Decision Date: 07/09/09    Archive Date: 07/21/09

DOCKET NO.  05-37 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for myopia.  

2.  Entitlement to service connection for bilateral hearing 
loss.  

3.  Entitlement to service connection for a right hip 
disorder.  

4.  Entitlement to service connection for acne.  

5.  Entitlement to service connection for a right wrist 
disorder.  

6.  Entitlement to service connection for eye disorders, to 
include blepharitis and conjunctivitis, claimed as 
meibomianitis.  

7.  Entitlement to service connection for a right ankle 
disorder.  

8.  Entitlement to service connection for a bilateral knee 
disorder.  

9.  Entitlement to service connection for a left elbow 
disorder.  

10.  Entitlement to service connection for an upper back 
disorder.  

11.  Entitlement to service connection for residuals of cold 
injury to the right hand.  

12.  Entitlement to service connection for residuals of cold 
injury to the left hand.  

13.  Entitlement to service connection for tinea versicolor.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty for a period of over 20 
years beginning in 1983 until he retired from service in 
January 2004.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veteran's 
Affairs (VA) Regional Office (RO) in Buffalo, New York and 
Winston-Salem, North Carolina.  Specifically, it is noted 
that upon rating determination in March 2004, service 
connection was granted for the following conditions: lumbar 
scoliosis with intermittent paralumbar muscle spasm (10%), 
bilateral tinnitus (10%), residuals of pseudofolliculitis 
barbae (0%), allergic rhinitis (0%), and residuals of left 
radial head fracture (0%).  The disability ratings were 
assigned from the date following the Veteran's separation 
from active duty in 2004.  Service connection was denied for 
many claims, to include each of the conditions as listed on 
the title page of this decision.  The Veteran appealed.  

In a subsequent RO determination dated in September 2004, 
service connection was again denied for acne, and in a June 
2005 RO decision, service connection was established for 
right shoulder biceps tendonitis, and a 10 percent rating was 
assigned.  In an October 2005 rating decision, the RO 
assigned a 10 percent rating for residuals of 
pseudofolliculitis barbae, effective from May 23, 2005.  

Subsequently, the Veteran submitted a VA FORM 9 (received in 
November 20005) upon which he specifically noted that he only 
wished to appeal the claims as listed on the title page of 
this decision.  Accordingly, all other previously addressed 
claims are not currently in appellate status before the 
Board.  The matter comes to the Board from the Winston-Salem 
RO.

Following review of the record, the issue of entitlement to 
service connection for a chronic right hip disorder will be 
addressed in the REMAND portion of the decision below.  That 
issue is REMANDED to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  


FINDINGS OF FACT

1.  Myopia, (refractive eye error), is the Veteran's only eye 
disorder.  This is not a disability for VA compensation 
purposes.

2.  A bilateral hearing loss disability is not shown.

3.  Current acne has not been demonstrated.

4.  A chronic right wrist disorder has not been demonstrated.  

5.  Current eye disorders, to include blepharitis and 
conjunctivitis, claimed as meibomianitis, have not been 
demonstrated.  

6.  A chronic right ankle disorder has not been demonstrated.  

7.  A chronic bilateral knee disorder has not been 
demonstrated.  

8.  A chronic left elbow disorder has not been demonstrated.  

9.  A chronic upper back disorder has not been demonstrated.  

10.  Chronic residuals of cold injury to the left hand have 
not been demonstrated.  

11.  Chronic residuals of cold injury to the right hand have 
not been demonstrated.  

12.  Current tinea versicolor has not been demonstrated.  


CONCLUSIONS OF LAW

1.  Vision loss due to refractive error, including myopia, is 
precluded by the regulations.  38 U.S.C.A. §§ 1110, 1131, 
5102, 5103, 5103A, 5107(b) (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.303(c) (2008).

2.  A bilateral hearing loss disability was not incurred or 
aggravated in active service and sensorineural hearing loss 
may not be presumed to have been incurred therein.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2008)); 38 C.F.R. §§ 3.102, 
3.303, 3.304, 3.307, 3.309, 3.385 (2008).

3.  Chronic acne was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A, 
5107(b) (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303 
(2008).

4.  A chronic right wrist disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5102, 
5103, 5103A, 5107(b) (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.303 (2008).

5.  Blepharitis and/or conjunctivitis, claimed as 
meibomianitis, were not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A, 5107(b) (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303 (2008).

6.  A chronic right ankle disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5102, 
5103, 5103A, 5107(b) (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.303 (2008).

7.  A chronic bilateral knee disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5102, 
5103, 5103A, 5107(b) (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.303 (2008).

8.  A chronic left elbow disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5102, 
5103, 5103A, 5107(b) (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.303 (2008).

9.  A chronic upper back disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5102, 
5103, 5103A, 5107(b) (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.303 (2008).

10.  Chronic residuals of cold injury to the left hand were 
not incurred in or aggravated by service.  38 U.S.C.A. §§ 
1110, 1131, 5102, 5103, 5103A, 5107(b) (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.303 (2008).

11.  Chronic residuals of cold injury to the right hand were 
not incurred in or aggravated by service.  38 U.S.C.A. §§ 
1110, 1131, 5102, 5103, 5103A, 5107(b) (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.303 (2008).

12.  Tinea versicolor was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A, 
5107(b) (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

First, VA has a duty under the VCAA to notify a claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, letters to 
the Veteran from the RO (to include letters in August 2003 
and April 2006) specifically notified him of the substance of 
the VCAA, including the type of evidence necessary to 
establish entitlement to service connection on a direct and 
presumptive basis, and of the division of responsibility 
between the Veteran and the VA for obtaining that evidence.  
Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), VA essentially satisfied the notification 
requirements of the VCAA by way of these letters by: (1) 
informing the Veteran about the information and evidence not 
of record that was necessary to substantiate his claims; (2) 
informing the Veteran about the information and evidence VA 
would seek to provide; (3) informing the Veteran about the 
information and evidence he was expected to provide; and (4) 
requesting the Veteran to provide any information or evidence 
in his possession that pertained to the claims.

Second, VA has made reasonable efforts to assist the Veteran 
in obtaining evidence necessary to substantiate his claims.  
38 U.S.C.A. § 5103A (West 2002 & Supp. 2008).  The 
information and evidence associated with the claims file 
consist of his service treatment records (STRs), VA medical 
treatment records, private post-service medical treatment 
records, VA examinations, and statements from the Veteran and 
his representative.  There is no indication that there is any 
additional relevant evidence to be obtained by either VA or 
the Veteran.

The United States Court of Appeals for Veterans Claims 
(Court) held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, to specifically include that a 
disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  In the present appeal, the Veteran was 
provided with notice of this information in the April 2006 
letter mentioned above.  

Service Connection - In General

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.303 (2008).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2008).  

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2008).  

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post-
service development of a presumptive disease such as 
bilateral sensorineural hearing loss to a degree of 10 
percent within one year from the date of termination of such 
service, establishes a rebuttable presumption that the 
disease was incurred in service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.307, 
3.309 (2008).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 
(1999).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.

Myopia

Laws and Regulations Specific to this Condition

Generally, congenital or developmental defects or conditions 
or refractive error of the eye, are not considered to be 
diseases or injuries within the meaning of applicable 
legislation providing VA disability compensation benefits.  
38 C.F.R. § 3.303(c) (2008).

Additionally, 38 C.F.R. § 4.9 (2008) indicates that mere 
congenital or developmental defects, absent, displaced or 
supernumerary parts, refractive error of the eye, personality 
disorder and mental deficiency are not diseases or injuries 
in the meaning of applicable legislation for disability 
compensation purposes.

Background and Analysis

The Veteran's STRs reflect that he received corrected eye 
glasses during service.  His vision was initially corrected 
to 20/20.  In 2001, his vision was corrected to 20/20 (right) 
and 20/30 (left).  On numerous occasions throughout his 
active duty service, to include upon examination in 2001, it 
was noted that the Veteran had mild myopia (refractive 
error).  

Refractive errors are due to anomalies in the shape and 
confirmation of the eye structures, generally of congenital 
or developmental origin.  Defects of form and structure of 
the eye of developmental origin, such as regular astigmatism, 
myopia (other than malignant or pernicious), hyperopia and 
presbyopia, will not in themselves be regarded as 
disabilities and may not be service connected on the basis of 
incurrence or natural progress in service.  The fact that the 
Veteran was supplied with glasses for corrective refractive 
error, from any of the eye defects named here, will not in 
itself be considered indicative of aggravation by service, 
entitling compensation.  Actual pathology, other than 
refractive error, is required to support impairment of visual 
acuity.  See Veterans Benefits Manual, M21-1 Part VI, para. 
7.09(rescinded).  Moreover, it is noted that there was no 
trauma to the eye or other event which would suggest the 
myopia is other than congenital of developmental refractive 
error of the eye.

As noted above, the regulations prohibit service connection 
for refractive error.  38 C.F.R. § 3.303(c)(2008).  As 
service connection for refractive errors including myopia are 
prohibited by law, service connection for refractive error 
diagnosed as myopia is not warranted.


Bilateral Hearing Loss

Laws and Regulations Specific to this Condition

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, and 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
5000, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2008).  

Background and Analysis

The Veteran's DD-214 reflects that his military occupational 
specialty was as a "prop acctg tech."  

Upon enlistment examination in April 1983, an audiometric 
evaluation was conducted.  Pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
15
10
10
10
LEFT
10
15
10
10
15

The STRs include numerous additional audiometric examination 
reports from the Veteran's active duty service.  For example, 
there are inservice audiogram reports from 1984, 1985, 1994, 
1996, 2002, and 2003.  A hearing loss in either ear was never 
diagnosed.  

Similarly, the post service records consists of private and 
VA records dated through 2005.   A VA audiometric examination 
was conducted in September 2003.  On the authorized 
audiological evaluation, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
10
15
25
LEFT
10
10
10
15
30

Speech audiometry revealed speech recognition ability of 100 
percent in each ear.  The final diagnoses include normal 
hearing sensitivity at all tested frequencies in the right 
ear, and mild hearing loss in the left ear only at 4000 Hz.  

While the Veteran reports that he has bilateral hearing loss 
of service origin, the clinical evidence of record shows no 
findings or complaints of hearing loss during service or 
until many years thereafter.  Moreover, hearing loss by VA 
standards, has not been demonstrated at any time, to include 
upon audiometric testing by VA in 2003.  

The Board points out that service connection requires 
evidence that establishes that the Veteran currently has a 
diagnosis of the claimed disability for which service 
connection is being sought.  See Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992); see also Brammer v Derwinski, 3 
Vet. App. 223, 225 (1992).  There is no diagnosis of hearing 
loss in the STRs or in the post service clinical records, and 
service connection for this condition is denied.  

Acne, a Right Wrist Disorder, Blepharitis and Conjunctivitis, 
Claimed as Meibomianitis, a Right Ankle Disorder, a Bilateral 
Knee Disorder, a Left Elbow Disorder, an Upper Back Disorder, 
Chronic Residuals of Cold Injury to the Hands, and Tinea 
Versicolor

Background and Analysis

As to the majority of these disorders, the STRs reflect 
treatment on at least one occasion for associated complaints.  
For example, acne was noted in April 1984.  However, 
additional treatment during service is not indicated.  As to 
the right wrist, in May 2001, the Veteran complained of pain 
on extreme flexion and extension.  He felt a mass in the 
joint, and on physical examination, a fluxuant nonpulsatile 
mass was found in the center of the right wrist joint.  There 
was full range of motion with mild pain on extreme motion.  
The impression was of a ganglion cyst.  Treatment options 
were given, and it was decided that the cyst would not be 
drained.  He was to return if the pain worsened, but there 
was no further inservice care for the cyst.  

The STRs also reflect that the Veteran was seen on several 
occasions for eye irritation (e.g. 1989 and 1992) to include 
blepharitis, conjunctivitis, and meibomianitis.  However, no 
further chronic eye problems were noted and a chronic eye 
condition (other than myopia) was indicated prior to 
separation from service.  He complained of right ankle pain 
in November 1988 after twisting it while playing basketball.  
He had swelling over the lateral malleolus.  A grade II ankle 
sprain was noted.  He was casted, and when the cast was 
removed several days later, there was still some minimal 
ecchymosis present.  He was to wear an ankle support for two 
weeks.  The STRs include no further ankle treatment.  

As to the knees, the Veteran complained of left knee pain in 
August 1993.  At the time, he had been hit in the knee while 
playing basketball.  Iliotibial band syndrome was noted, and 
he was given a profile and Motrin.  In July 2002, he was seen 
for bilateral knee pain which had lasted for eight months.  
There was no specific method of injury.  There was tenderness 
under the patellar poles and positive patellar compression.  
The impression was of right retropatellar pain syndrome.  He 
was given a profile, told to ice the tear when painful, and 
scheduled for physical therapy.  In physical therapy in 
December 2002, the impression was of bilateral patellofemoral 
syndrome.  In 2003, shortly before service separation, the 
Veteran was seen again for knee pain which was particularly 
worse when climbing stairs and when running.  Bilateral knee 
sprain was the examiner's impression.  He was given a profile 
and a nonsteroidal anti-inflammatory.   

The Veteran was also seen for left elbow complaints during 
service.  Specifically, in June 2001, he complained of left 
elbow pain.  However, range of motion was full.  He had pain 
in the olecranon fossa with full extension.  The impression 
was of olecranon bursitis.  He was treated with ice, Motrin, 
and rest.  He was seen again in May 2003 with complaints of 
left elbow pain and tingling.  He also was having neck 
spasms.  He was given a nonsteroidal anti-inflammatory muscle 
relaxer and a cervical pillow.  

In March 2003, the Veteran was seen for cold weather injury 
to the hands.  The impression was second degree frostbite.  
It was noted that the fingers on the left land remained 
painful after 24 hours.  On examination, all of the distal 
phalanges were erythematous and edematous.  The 3rd and 4th 
digits had deep dermal blisters.  He was given a temporary 
profile.  

As for tinea versicolor, it was noted in 1984 that the 
Veteran had this condition.  Additional treatment in the 
STRs, however, is not indicated.  

The Veteran filed a claim for service connection for each of 
these conditions shortly before separation from service, and 
a VA examination was conducted in October 2003.  Review of 
the VA examination report is negative for diagnoses of a 
chronic skin condition, to include acne or tinea versicolor.  
(The Board notes that service connection is in effect for 
another skin disorder - pseudofolliculitis barbae.)  

Similarly, the VA examiner found no chronic orthopedic 
disorders of the right wrist, right ankle, bilateral knees, 
left elbow, or upper neck (although service connection is 
already in effect for a lumbar spine disorder).  Moreover, he 
did not find any residuals of cold injury to the hands, or a 
chronic eye condition (other than myopia), to include 
blepharitis, conjunctivitis, or meibomianitis.  

Regarding the Veteran's claims for service connection for 
acne, tinea versicolor, an eye disorder, to include 
blepharitis, conjunctivitis, and meibomianitis, a right wrist 
disorder, a right ankle disorder, bilateral knee disorder, 
left elbow disorder, upper back disorder, or residuals of 
cold injury to the hands, review of the record does not show 
that he has ever received a competent medical diagnoses of 
these conditions.  These disorders were not found upon 
examination in 2003 and subsequently dated VA records from 
2005 do not reflect the presence of these conditions.  The 
2005 records, to include photographs, do show that the 
Claimant continues to be treated for a skin disorder, but it 
is one for which service connection is already in effect 
(pseudo folliculitis barbae).  

Congress specifically limits entitlement for service- 
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C. §§ 1110, 1131 
(West 2002 & Supp. 2008; and see Brammer, supra.  In 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), it was 
observed that 38 U.S.C.A § 1131, as well as other relevant 
statutes, only permitted payment for disabilities existing on 
and after the date of application for such disorders.  The 
Federal Circuit observed that the structure of these statutes 
"provided strong evidence of congressional intent to restrict 
compensation to only presently existing conditions," and VA's 
interpretation of the law requiring a present disability for 
a grant of service connection was consistent with the 
statutory scheme.  Degmetich, 104 F.3d at 1332; and see 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding VA's 
interpretation of the provisions of 38 U.S.C.A § 1110 to 
require evidence of a present disability to be consistent 
with congressional intent); Rabideau, supra, (the law limits 
entitlement for service-related diseases and injuries to 
cases where the underlying in-service incident has resulted 
in a disability).  Simply put, in the absence of proof of 
present disability there can be no valid claim.  As there is 
no competent medical evidence of current acne, tinea 
versicolor, an eye disorder, to include blepharitis, 
conjunctivitis, or meibomianitis, a right wrist disorder, a 
right ankle disorder, bilateral knee disorder, a left elbow 
disorder, or an upper back disorder, the claims must be 
denied.

Final Considerations as to All Claims

In reaching the above determinations, consideration was given 
to the doctrine of reasonable doubt.  However, for the 
reasons stated above, the Board finds that the preponderance 
of the evidence is against these claims of service 
connection.  As the preponderance of the evidence is against 
the claims, the benefit of the doubt doctrine is not for 
application in the instant case.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, No. 01- 
7006 (Fed. Cir. December 17, 2001).

Moreover, the Veteran's contentions as to the etiology of 
each condition has been considered.  It is noted that he is 
competent as a lay person to report on that which he has 
personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 
(1994).  However, there is no evidence of record that he has 
specialized medical knowledge to be competent to offer 
medical opinion as to cause or etiology of the claimed 
disabilities.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).


ORDER

Entitlement to service connection for myopia is denied.  

Entitlement to service connection for bilateral hearing loss 
is denied.  

Entitlement to service connection for acne is denied.  

Entitlement to service connection for a right wrist disorder 
is denied.  

Entitlement to service connection for blepharitis and 
conjunctivitis, claimed as meibomianitis, is denied.  

Entitlement to service connection for right ankle disorder is 
denied.  

Entitlement to service connection for a bilateral knee 
disorder is denied.  

Entitlement to service connection for left elbow disorder is 
denied.  

Entitlement to service connection for an upper back disorder 
is denied.  

Entitlement to service connection for residuals of cold 
injury to the left hand.  

Entitlement to service connection for residuals of cold 
injury to the right hand.  

Entitlement to service connection for tinea versicolor is 
denied.  

REMAND

A Right Hip Disorder

Background and Analysis

Review of the STRs shows that the Veteran complained of right 
hip pain in January 1984.  The examiner's impression was of 
subjective right hip pain.  There was no other care for the 
right hip in the STRs.  

When examined post service by VA examination in September 
2003 (prior to separation from service), the Veteran 
complained of right hip pain especially when he did squats.  
On examination, he had normal gait and station.  His right 
hip showed essentially normal range of motion, and there was 
no tenderness.  The examiner found intermittent flexor 
tendonitis in the right hip but noted that this condition was 
quiescent on this evaluation.  No physical impairment was 
noted, and there were no symptoms.  

Clearly, there is record of treatment of right hip complaints 
during the Veteran's period of active service.  What is not 
clear is whether there is current chronic right hips disorder 
for which service connection is warranted.  There was a 
diagnosis of tendonitis, but then an indication of no 
symptoms or impairment.  These findings seem inconsistent 
without further explanation.

Assistance by VA includes providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002 & Supp. 2008); 38 C.F.R. § 
3.159(c)(4) (2008).  When medical evidence is inadequate, VA 
must supplement the record by seeking an advisory opinion or 
ordering another medical examination.  Colvin v. Derwinski, 1 
Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 
213 (1992).  



Accordingly the claim of service connection for a right hips 
disorder is REMANDED for the following development.  

1.  The AMC/RO should schedule the 
Veteran for an appropriate VA examination 
to determine the nature, extent and 
etiology of any diagnosed right hip 
disorder.  The examiner should review the 
claims file and comment on the following:

a.  Does the Veteran have a chronic right 
hip disorder to include tendonitis?  

b. If so, is it at least as likely as not 
(50 percent probability or more) that any 
currently diagnosed right hip disorder is 
related to the Veteran's active service 
or any treatment rendered therein?

The claims file must be made available to 
and reviewed by the examiner pursuant to 
conduction of the examination.  The 
examiner must annotate the examination 
report that the claims file was in fact 
made available for review in conjunction 
with the examination.  All testing deemed 
necessary should be performed.  All 
findings should be reported in detail.

2.  Then, after completion of any other 
development indicated by the state of the 
record, readjudicate entitlement to 
service connection for a right hip 
disorder.  If the claims remains denied, 
issue an appropriate supplemental 
statement of the case (SSOC) and provide 
the Veteran and his representative the 
opportunity to respond.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


